Citation Nr: 1614186	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  The Veteran died in November 2014, with his perfected claims pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The Regional Office granted the appellant's request for substitution in February 2015.  Accordingly, the Board will address the merits of the claims with the appellant as the substituted party.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The February 2012 rating decision and/or October 2014 Statement of the Case (SOC) either explicitly (PTSD) or implicitly (hearing loss) reopened the claims of entitlement to service connection for a bilateral hearing loss disability and PTSD and denied the claims on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The appellant had a hearing before the undersigned in September 2015.  A transcript of the hearing has been associated with the electronic claims file.

At the September 2015 Board hearing, the appellant submitted additional evidence that was not accompanied by a waiver of RO review.  However, since the Veteran's original substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  In any case, the evidence received was wholly duplicative of evidence of record at the time of the last adjudication by the RO.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Unappealed March 2003 and July 2003 rating decisions denied entitlement to service connection for a bilateral hearing loss disability. 
 
2.  Evidence received since the July 2003 rating decision is relevant and probative as to the bilateral hearing loss disability claim.

3.  An unappealed December 2009 rating decision denied entitlement to service connection for PTSD, finding that the Veteran did not have PTSD based upon a verified in-service stressor; a June 1981 rating decision also denied entitlement to service connection for a nervous disorder, finding that the Veteran's psychiatric problems were due to willful misconduct as a result of his alcoholism.
 
4.  Evidence received since the December 2009 rating decision is relevant and probative as to the PTSD claim.

5.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.

6.  PTSD was the result of the Veteran's service.



CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  Evidence received since the July 2003 rating decision in relation to the Veteran's (and now appellant's) claim for entitlement to service connection for a bilateral hearing loss disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2009 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
4.  Evidence received since the December 2009 rating decision in relation to the Veteran's (and now appellant's) claim for entitlement to service connection for PTSD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  A bilateral hearing loss disability was not incurred in service, was not otherwise related to service, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

6.  PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in January 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  In any case, as the claims are reopened herein such notice is moot.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's / appellant's claims.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through testimony, demonstrated actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for his claimed bilateral hearing loss in February 2012.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or the result of in-service noise exposure.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's (and now appellant's) claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran (and now appellant) claims that he has a bilateral hearing loss disability and PTSD due to his service.  Specifically, he contended and the appellant contends that his diagnosed bilateral hearing loss disability was due to in-service acoustic trauma from small arms fire and other loud noises.  He claimed his PTSD was due to experiences during combat service in the Dominican Republic in 1965.  

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran originally was denied entitlement to service connection for a bilateral hearing loss disability in a March 2003 rating decision.  The day after the rating decision was mailed to the Veteran, VA received the Veteran's response to its January 2003 notice letter.  As the information was not submitted in response to the March 2003 rating decision's denial of the claim, but in response to the January 2003 letter, the Board cannot construe the Veteran's March 2003 statement and medical information as an NOD to the March 2003 rating decision.  38 C.F.R. § 20.201.  After considering this new evidence, the RO continued the denial of the Veteran's claim in a July 2003 rating decision.  The Veteran's PTSD claim was initially denied in a December 2009 rating decision (although the Board observes that a claim for a nervous disorder was denied in a June 1981 rating decision).  The Veteran did not appeal the above denials by submitting a timely NOD or other indication of disagreement with the rating decisions within one year.  The denial of his bilateral hearing loss and PTSD claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).

As a result, the claims of entitlement to service connection for a bilateral hearing loss disability and PTSD may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a bilateral hearing loss disability and PTSD as a result of his active service.  

The March 2003 and July 2003 rating decisions denied the bilateral hearing loss claim based on a finding that there was no evidence that the hearing loss disability by VA criteria was incurred in or as a result of his service.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and an August 2002 private audiogram showing a bilateral hearing loss disability for VA purposes.  The private audiogram, however, did not include any opinion as to the etiology of the hearing loss or lay reports from the Veteran as to the time of onset of hearing problems.  In his August 2002 claim for entitlement to service connection, he indicated only that he experienced a difficult time hearing, especially high frequencies.  The STRs did not include complaints, treatment, or diagnoses of a hearing loss disability in either ear or any ongoing ear problems.  

The December 2009 rating decision denied entitlement to service connection for PTSD based on a finding that the Veteran did not have PTSD due to a verified in-service stressor.  The evidence of record at the time of this rating decision consisted of the Veteran's STRs, his personnel records, and an April 1981 hospitalization record for alcoholism.  The STRs did not include complaints, treatment, or diagnoses of a psychiatric disorder or mental health problems.  The hospitalization record indicated that the Veteran had been drinking to excess since his 20s.  The record noted the Veteran's service, but did not attribute his drinking or any other mental health disability to his service.

The Board finds that the evidence submitted since the July 2003 (hearing loss) and December 2009 (PTSD) rating decisions are relevant and probative, as such, the claims are reopened.

As to the hearing loss disability, during his September 2014 RO hearing the Veteran indicated that the level of in-service noise exposure was much higher than his post-service occupational noise exposure, as the type of masonry work that he performed did not involve much noise.  He also discussed decreased hearing acuity and tinnitus following weapons firing, including during combat operations.  In his October 2014 substantive appeal (VA Form 9), the Veteran stated that it was "well known in the medical field that acoustic trauma from weapons noise leads to nerve damage.  The veteran was a Combat Infantryman.  He served with the 82nd Airborne Division.  His combat arms training and combat action is the point of origin of his hearing loss."  Thus, there is new evidence not of record at the time of the July 2003 rating decision that potentially supports the Veteran's claim that his diagnosed bilateral hearing loss disability had its onset during military service.

As to the PTSD, the RO has conceded the in-service combat stressor reported by the Veteran.  In addition, the Veteran submitted multiple letters from a private clinical psychologist.  An April 2011 letter stated that he had seen the Veteran for nine sessions and that he had diagnosed the Veteran with PTSD.  The psychologist specifically attributed the Veteran's PTSD to his conceded in-service combat stressors.  Thus, there is new evidence not of record at the time of the December 2009 rating decision that potentially supports the Veteran's claim that he had PTSD due to an in-service stressor.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between in-service noise exposure and the Veteran's bilateral hearing loss disability and a diagnosis of PTSD that was attributed to an in-service stressor.  The evidence is new and material.

Having reopened the claims, the Board will now evaluate the claims on the merits.

Service Connection

Having determined that the claims are reopened, the Board must next determine whether it will be prejudicial to the appellant for the Board to address the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Here, the Board may proceed to adjudicate the merits of the claims of entitlement to service connection without prejudicing the appellant, because the RO reopened and adjudicated the merits of the claims in the prior October 2014 statement of the case.  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747  (1992).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the appellant.  Bernard, 4 Vet. App. at 394.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran (and now the appellant) has alleged that the claimed bilateral hearing loss and the PTSD, in part, were the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  The PTSD claim is granted herein.  As to the hearing loss claim, the Board acknowledges in-service noise exposure during combat operations as reported by the Veteran; in addition, to the extent that he reported a decrease in acuity at that time, we accept such lay evidence.  That said, the competent medical evidence of record does not link the in-service noise exposure to the subsequently diagnosed bilateral hearing loss disability.

Bilateral Hearing Loss Disability

In this case, the Veteran originally and now the appellant assert that the Veteran had a bilateral hearing loss disability as a result of noise exposure during service, including as due to small arms fire, heavier weapons while working as a gunner, and in general as a result of his duties as a paratrooper.  Some noise exposure occurred on the firing range, but additional noise exposure occurred during combat operations.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  The Veteran's reported combat noise exposure from weapons firing is consistent with the time, place, and circumstances of his service.  The Board also accepts that he may have noticed a decrease in hearing acuity at that time.

In addition to the above-noted legal authority, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to the claimed bilateral hearing loss disability.  In his August 1965 Report of Medical History at separation from service, the Veteran denied a history of ear trouble.  A contemporaneous audiogram showed no hearing loss.  

After service, the Veteran filed a claim for a bilateral hearing loss disability in August 2002, at which time he claimed to have a hard time hearing, especially at higher frequencies.  An August 2002 private audiogram showed a bilateral hearing loss disability for VA purposes, but included no statements regarding onset of hearing problems or an opinion as to the etiology of the hearing loss.

A February 2011 private pure tone audiogram also showed a bilateral hearing loss disability for VA purposes.  At that time, the Veteran reported gradual hearing loss over the years and that presently he worked for TSA and was having difficulty hearing and understanding his two-way radio on the job.  

The Veteran was afforded a VA audio examination in February 2012.  The examination results showed a bilateral hearing loss disability for VA purposes, but the examiner concluded that it was not at least as likely as not that the hearing loss disability was the result of service.  The rationale was that the service treatment record included normal audiogram testing results on entrance and separation from service and it was not until 2002 that demonstrable hearing loss was found.  In addition, the examiner cited to the Veteran's MOS of infantry / fire crewman, his in-service noise exposure from small arms fire as a member of the rifle team, his experience with M14, M16, gunner antitank weapons and missiles, and the Veteran's denial of the use of hearing protection devices.  After service, the examiner noted the Veteran's work in underwater diving repairs, crash rescue firefighting, heavy construction masonry, and architectural design, none of which included the use of hearing protection devices.

Thus, the Veteran had a bilateral sensorineural hearing loss disability during the appellate time period.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure from weapons fire both during combat and training.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the February 2012 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service, the multiple decades until demonstrable hearing loss was documented, and the Veteran's intervening work history without the use of hearing protection.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability was related to military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As noted above, the medical evidence does not show hearing loss until several decades after the Veteran's separation from service.  He had normal hearing acuity on separation from service and there is no demonstrable hearing loss disability until August 2002, more than 30 years after separation from service.  Moreover, in February 2011 the Veteran reported the gradual onset of decreased hearing acuity and did not specifically report onset during service.  Indeed, he denied ear problems at the time of separation from service, which is against an assertion of continuity of decreased hearing acuity.  During his RO hearing the Veteran did describe tinnitus and decreased hearing acuity in the immediate aftermath of weapons firing without the use of hearing protection, but not necessarily continuous and ongoing problems thereafter.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran and appellant are competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's combat and training noise exposure, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's and appellant's general contentions that his hearing loss disability was incurred in or was otherwise related to his military service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his military service.  Although the Veteran and appellant may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the February 2012 VA medical opinion ultimately outweighs the Veteran's and appellant's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board also is cognizant of the arguments advanced that the Veteran's post-service occupations did not involve significant noise exposure and that the in-service noise exposure was significantly greater.  Even presuming the accuracy of those contentions there is not competent evidence linking the Veteran's hearing loss disability, diagnosed multiple decades after service, to his in-service noise exposure - particularly in light of the Veteran's reports of gradual onset and worsening of hearing problems over time.

In summary, no medical professional has linked the Veteran's bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  The Veteran did not contend that he experienced ongoing hearing problems from service (other than tinnitus) and, to the extent that his contentions can be read as implicitly raising such a claim, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the February 2012 VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Acquired Psychiatric Disorder

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2014). 

In this case, the evidence of record demonstrates that the Veteran participated in combat activities during his service in the Dominican Republic in 1965, as evidenced by his awards that include the Combat Infantryman Badge (CIB).  The main point of contention in this case, therefore, is whether the Veteran had a current diagnosis of PTSD.  The Board finds that he did.  In that regard, the Board has considered the January 2012 and October 2014 VA examination reports that concluded the Veteran did not meet the criteria for a diagnosis of PTSD.  In both cases, the examiners found that the Veteran did not demonstrate sufficient evidence of re-experiencing of the in-service trauma.  The October 2014 VA examiner concluded that a PTSD diagnosis could not be made under either the DSM-IV or DSM-5 criteria.  

By contrast, an April 2011 letter from a treating private clinical psychologist indicated that he had seen the Veteran for nine sessions and had diagnosed him with PTSD.  The letter specifically attributed the diagnosed PTSD to a traumatic incident while in combat in the Dominican Republic in 1965 and discussed the associated symptoms currently experienced by the Veteran.  Of note, the letter discussed the Veteran's re-experiencing his in-service trauma through nightly disturbing dreams and intrusive thoughts that were triggered "by any violence" or fireworks / firecrackers.  A November 2013 follow-up letter from the psychologist clarified that the PTSD diagnosis was based on war trauma exposure, re-experiencing the trauma, avoidance behavior, and elevated arousal.  The Board affords these findings considerable weight, as they were based on multiple treatment visits with the Veteran, as opposed to a single visit for examination purposes.  The Veteran and appellant noted on multiple occasions that he had difficulty sharing his in-service experiences and the full extent of his ongoing symptoms with those whom he did not have an ongoing relationship (such as the VA examiners in this case).

As the PTSD diagnoses clearly were based on the Veteran's reported symptoms and the Court's holding that mental health professionals are presumed to know the DSM-IV and DSM-5 requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran had a diagnosis of PTSD related to his combat service at some point during the appellate time period.  Therefore, entitlement to service connection is warranted. 

To the extent that the Veteran had notations of other psychiatric disorders during the appellate time period, his mood disorder diagnosed in the January 2012 VA examination included symptoms specifically contemplated in the otherwise diagnosed PTSD.  As such, the Board concludes that the foregoing represents a complete grant of benefits in this claim.


ORDER

The application to reopen a claim for bilateral hearing loss disability is granted.

The application to reopen a claim for PTSD is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


